Citation Nr: 1128631	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right hand carpal tunnel syndrome status post release, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to November 1965 and from April 1966 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board to the RO in April 2010.  The issue of service connection for left hand carpal tunnel syndrome which had been on appeal at that time was granted by the RO in April 2011 and is no longer in appellate status.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right carpal tunnel syndrome status post release has been consistent with no more than mild incomplete paralysis of his right median nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right hand carpal tunnel syndrome status post release are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in December 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA and other treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for his disability in December 2005 and December 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's April 2011 remand by obtaining additional records, examining the Veteran, and readjudicating the claim as required.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran argues that a higher rating is warranted for his right carpal tunnel syndrome.  He feels that it has become worse, and in support of his claim, he mentions medical records which use the term "moderate."  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

The RO rated the Veteran's carpal tunnel syndrome disability as 10 percent disabling under Diagnostic Code 8515.  The right upper extremity involved is the Veteran's major extremity.  The provisions of Diagnostic Code 8515, which is for paralysis of the median nerve, are for consideration.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major extremity's median nerve.  A 30 percent rating is warranted for moderate incomplete paralysis of that median nerve.  A 50 percent rating is warranted for severe incomplete paralysis of it.  When there is complete paralysis; with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, a 70 percent rating is warranted.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Turning to the evidence, there was a VA examination in December 2005.  The Veteran complained of numbness and tingling in fingers 1-4, and in his palm.  He indicated that the carpal tunnel syndrome would flare when he tried to hold anything.  He reported that he could not do anything that required putting pressure on his hand.  Examination revealed a nontender scar that was 8 x 0.3 cm.  The Veteran had normal grip strength in his right hand, and normal opposition.  He had decreased strength in his first 4 fingers and in his palm.  The diagnosis was right carpal tunnel, status post release.  The examiner indicated that the Veteran had moderate limitations at work and home.  

A service department electromyogram was conducted in April 2006.  The right median DML and F-wave latency were consistent with a moderate right median neuropathy at the wrist.  However, it was noted that F-wave measurements are susceptible to interference from muscle activity such as is caused by patient movement and talking, and such interference was observed with the Veteran.  On evaluation in May 2006, there was no evidence of atrophy and two point discrimination was 6 mm in all digits.  The impression was moderate carpal tunnel syndrome on the right.  

On service evaluation in May 2006, the range of motion of the Veteran's fingers was normal.

In August 2006, the Veteran underwent surgical revision of a right carpal tunnel release.  Between August 2006 and January 2008, the Veteran received occupational therapy, with symptoms pronounced in and adjacent to the right middle finger which has a metacarpophalangeal joint problem for which service connection is not in effect.  

On service evaluation in January 2008, the Veteran was reported to have normal 2 point discrimination but difficulty with fine motor activity such as fastening buttons.  His right hand grip was significantly less than his left.  His fine motor skills and strength remained impaired.  

On VA examination in December 2010, the Veteran reported very bad dexterity, dropping things, being unable to open bottles and sort things, unable to pick up small things, and decreased grip strength.  Periodically he would wear a brace for several days after aggravating the hand.  On examination, the Veteran was well developed.  His right hand had a well healed, nontender surgical scar.  He had 5-/5 grip strength and was able to oppose his thumb to each other digit.  He could bring digit 2 to within 1/2 centimeters of the transverse crease, and digits 3-5 came to within 2 cm of the transverse crease.  He had normal sensation and no atrophy.  There was no pain on range of motion or flare ups.  The joints had no additional limitations caused by pain, fatigue, weakness, or lack of endurance following repetitive use.  

Based on the evidence, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's service-connected right carpal tunnel syndrome status post release, as the evidence shows no more than mild incomplete paralysis of his right median nerve.  Although the Veteran complains of considerable functional limitations, on examination in December 2005, he had a normal grip strength and normal opposition of his fingers.  There was decreased strength in his first 4 fingers and in his palm, but the examiner did not say how much in quantifiable terms.  The service electromyogram in April 2006 was consistent with moderate right median neuropathy but it is questionable whether these findings were related to the Veteran's service-connected disability.  Significantly, the results of the electromyogram could not be certified as the Veteran was talking and moving during the procedure; it was noted that F-wave measurements are susceptible to interference from muscle activity such as is caused by patient movement and talking, and such interference was observed with the Veteran.  The Veteran had normal 2 point discrimination in January 2008.  The January 2008 service evaluation graded the Veteran's right hand grip as significantly less than his left, but a meaningful quantification of right hand grip was not given.  On examination in December 2010, the Veteran's complaints essentially mirrored those he made earlier in the appeal period.  Nevertheless, at the time of the December 2010 examination, he was found to have 5-/5 grip strength, he was able to oppose his thumb to each other finger, and he had only slight limitation of flexion of his fingers on attempting to touch them to his transverse crease.  Furthermore, he had normal sensation and no atrophy.  Also, pain, fatigue, weakness, and lack of endurance on repetitive use were not factors.  Given the above, 38 C.F.R. §§ 4.40, 4.45 do not allow for a higher rating.  All in all, the symptomatology comports with a finding of no more than mild incomplete paralysis of the Veteran's right median nerve.  Despite the severity of the Veteran's complaints, the objective evidence shows no atrophy, a 5-/5 grip strength, full motion of the fingers, the ability to oppose the thumb to the other digits, a normal sensation, and no additional limitations due to pain, etc., shown on VA examination.  These findings, present throughout the appeal period, warrant no more than a 10 percent rating.

While terms such as moderate have been used in various contexts, including at that time of the May 2006 treatment following the problematic April 2006 electromyogram, the degree of incomplete paralysis is what is in question, and the most probative and objective evidence accurately portrays no more than mild incomplete paralysis of the Veteran's right median nerve.  The Board notes that the Veteran currently has a 10 percent rating, connoting 10 percent reduction in earning capacity due to the incomplete paralysis.  38 U.S.C.A. § 1155.

The Board has considered assigning a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7802, 7803, or 7804 (2008).  Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck, that are superficial and that do not cause limited motion, if they have an area or areas of 144 square inches (929 sq. cm) or greater, Diagnostic Code 7803 provides for a 10 percent rating for a superficial scar which is unstable, and Diagnostic Code 7804 provides for a 10 percent rating for a superficial scar which is painful on examination.  However, the evidence shows that the Veteran's scar's dimensions are no more than 3.5 cm x 0.3 cm, shown on examination in December 2010, and that it is well healed and nontender.  Newer provisions of 38 C.F.R. § 4.118 are not applicable.  The claim was filed prior to October 23, 2008 and the Veteran has not requested review under the new regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010). 

The Board recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on his work functioning.  For instance, on VA examination in December 2005, the Veteran stated that at work he has decreased dexterity and has to have others screw small nuts and bolts for him.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).





Total disability rating based on 
individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16  (2010).

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case the Veteran has not alleged that his service-connected disability prevents him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.

While the Veteran's service-connected disability has an impact on his functional capacity, he has not contended that his service-connected disability prohibits him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  The record reflects that the Veteran retired in 2008, by choice.  There is no indication that he retired, or was unable to continue to work, solely due to symptoms of right carpal tunnel syndrome, and nor has the Veteran so contended.  Accordingly, the Board 



CONTINUED ON NEXT PAGE


concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.


ORDER

A disability rating in excess of 10 percent for right hand carpal tunnel syndrome status post release is denied.  





____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


